Exhibit 10.8


FIRST AMENDMENT TO LOAN AGREEMENT


Dated as of May 17, 2017
Among
THE ENTITIES LISTED ON SCHEDULE I-A
collectively, as Borrower
and


THE ENTITIES LISTED ON SCHEDULE I-B,
collectively, as Operating Lessee
and
DEUTSCHE BANK AG, NEW YORK BRANCH,
CITIGROUP GLOBAL MARKETS REALTY CORP., and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
collectively, as Lender









--------------------------------------------------------------------------------


Exhibit 10.8


FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT, dated as of May 17, 2017 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank
AG, a German Bank authorized by the New York Department of Financial Services,
having an address at 60 Wall Street, 10th Floor, New York, New York 10005
(together with its successors and/or assigns, “DBNY”), CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, have an address at 390 Greenwich Street,
New York, New York 10013 (together with its successors and/or assigns, “Citi”),
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered
under the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (together with its successors and assigns,
“JPM” and together with Citi and DBNY and each of their respective successors
and/or assigns, collectively, “Lender”), THE ENTITIES LISTED ON SCHEDULE I-A,
each a Delaware limited liability company (together with each of their
respective permitted successors and assigns, collectively, “Borrower” and each
sometimes referred to herein individually as an “Individual Borrower”) and THE
ENTITIES LISTED ON SCHEDULE I-B, each a Delaware limited liability company
(together with each of their respective permitted successors and assigns,
“Operating Lessee”).
W I T N E S S E T H:
WHEREAS, Lender has made a loan in the original principal amount of Eight
Hundred Five Million and No/100 Dollars ($805,000,000.00) (the “Loan”) to
Borrower pursuant to that certain Loan Agreement, dated as of April 28, 2017
(the “Original Loan Agreement”), by and among Borrower, Operating Lessee and
Lender, which Loan is evidenced by the Original Loan Agreement and the other
Loan Documents (as defined in the Original Loan Agreement and hereinafter
referred to as the “Original Loan Documents”)); and
WHEREAS, Borrower, Operating Lessee and Lender desire to execute this Amendment
in order to amend the Original Loan Agreement (the Original Loan Agreement, as
so amended by this Amendment, and as the same may be further amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Amended
Loan Agreement”) and the other Original Loan Documents (the Original Loan
Documents, as so amended by this Amendment, and as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time, collectively, with the Amended Loan Agreement, the “Amended Loan
Documents”) as set forth herein.
NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows:
A G R E E M E N T:


-1-



--------------------------------------------------------------------------------

Exhibit 10.8


Section 1.Definitions. Effective as of May 17, 2017, the definition of
“Component Spread” in Section 1.1 of the Loan Agreement is hereby deleted in its
entirety and replaced by the following:
“Component Spread” shall mean, (a) with respect to Component A,
0.85800000000000% per annum; (b) with respect to Component B, 2.34755837531731%
per annum; (c) with respect to Component C, 2.51755837531731% per annum; (d)
with respect to Component D, 3.31755837531731% per annum; (e) with respect to
Component E, 3.55800000000000% per annum and (f) with respect to Component F,
4.50800000000000% per annum.
Section 2.    Components of the Loan.    Effective as of May 17, 2017, Section
2.1.2 of the Loan Agreement is hereby deleted in its entirety and replaced by
the following:
2.1.2    Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, “Component E” and
“Component F”. The following table sets forth the initial principal amount of
each such Component.


Component
Initial Principal Amount
 
 
Component A
$266,215,789
Component B
$95,500,000
Component C
$70,990,526
Component D
$93,809,474
Component E
$147,897,895
Component F
$130,586,316

Section 3.    Omnibus Amendment. As of the date hereof, each reference in any of
the Original Loan Documents to the defined terms which have been modified
pursuant to this Amendment shall be deemed to be a reference to each such
defined term as so modified.
Section 4.    Ratification. By their signatures below, each Guarantor hereby
agrees and consents to this Amendment and ratifies and confirms as to itself all
of the terms and provisions set forth in the Guaranty, the Environmental
Indemnity and each of the other Original Loan Documents to which it is a party
(as each of the Original Loan Documents are amended or otherwise modified on the
date hereof by this Amendment), and each agrees that their respective
obligations and liabilities under such agreements shall continue without
impairment or limitation by reason of this Amendment. Except as modified and
amended by this Amendment, the Original Loan Agreement and the respective
obligations of Lender, Borrower, Operating Lessee and Guarantor thereunder and
in respect of the Loan shall remain unmodified and in full force and effect.


-2-



--------------------------------------------------------------------------------

Exhibit 10.8


Section 5.    References. From and after the date hereof, (i) all references in
the Original Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Original Loan Agreement shall mean the Amended
Loan Agreement as modified hereby, (ii) all references in the other Original
Loan Documents to the “Loan Agreement” shall mean the Amended Loan Agreement as
modified hereby, (iii)  all terms in the Original Loan Documents which, by the
terms thereof, have the meanings set forth in the “Loan Agreement” shall have
the respective meanings set forth in the Amended Loan Agreement as modified
hereby, (iv) all references in an Original Loan Document to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to such Original Loan
Document shall mean the corresponding Amended Loan Document and (v) all
references in the Original Loan Documents to the “Loan Documents” shall mean the
Amended Loan Documents, collectively (and any reference to any particular Loan
Document shall mean the corresponding Amended Loan Document).
Section 6.    Full Force and Effect.
(a)    All of the terms, covenants, and conditions contained in the Original
Loan Agreement and the Original Loan Documents shall be and remain in full force
and effect, except as specifically modified in this Amendment, and are hereby
ratified, reaffirmed and republished in their entirety by the parties hereto. It
is expressly understood that the execution and delivery of this Amendment does
not and shall not (i) give rise to any defense, set-off, right of recoupment,
claim or counterclaim with respect to any of Lender’s, Borrower’s, Operating
Lessee’s or Guarantor’s obligations under the Original Loan Documents or the
enforcement thereof, (ii) operate as a waiver of any of Lender’s, Borrower’s or
Operating Lessee’s rights, powers or privileges under the Original Loan
Documents, or (iii) prejudice, limit or affect in any way any present or future
rights, remedies, powers or benefits available to Lender, Borrower or Operating
Lessee under the Original Loan Documents or any other documents executed by
Borrower, Guarantor or Operating Lessee for the benefit of Lender in connection
with the Loan. In addition, the parties hereto expressly disclaim any intent to
effect a novation or an extinguishment or discharge of any of the obligations
pursuant to the Original Loan Documents or by any other document executed in
connection therewith by reason of this Amendment.
(b)    Notwithstanding any provision in any of the Original Loan Documents to
the contrary, the provisions in this Amendment shall apply from and after the
date hereof until such time as the Debt is indefeasibly paid in full. This
Amendment shall be a “Loan Document” for all purposes under the Amended Loan
Agreement.
Section 7.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
Section 8.    No Further Modification. No further modification, amendment,
extension, discharge, termination or waiver hereof shall be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.
Section 9.    Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York, without regard to its
conflicts of law principles


-3-



--------------------------------------------------------------------------------

Exhibit 10.8


(other than Section 5-1401 of the New York General Obligations Law). If any
provision hereof is not enforceable, the remaining provisions of this Amendment
shall be enforced in accordance with their terms.
Section 10.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
Section 11.    Entire Agreement. This Amendment constitutes the entire agreement
between Borrower, Operating Lessee and Lender with respect to subject matter
hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
Section 12.    Defined Terms. All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Original Loan Agreement.
Section 13.    Exculpation. The provisions of Section 10.1 of the Original Loan
Agreement are hereby incorporated by reference into this Amendment to the same
extent and with the same force as if fully set forth herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




-4-



--------------------------------------------------------------------------------


Exhibit 10.8


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the date first
above written.


BORROWER:


HIT PORTFOLIO I OWNER, LLC
HIT PORTFOLIO I BHGL OWNER, LLC
HIT PORTFOLIO I PXGL OWNER, LLC
HIT PORTFOLIO I GBGL OWNER, LLC
HIT PORTFOLIO I NFGL OWNER, LLC
HIT PORTFOLIO I MBGL 950 OWNER, LLC, each a Delaware limited liability company
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary
HIT PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership
By: HIT Portfolio I NTC Owner GP, LLC, its general partner
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary
HIT PORTFOLIO I DLGL OWNER, LP, a Delaware limited partnership
By: HIT Portfolio I NTC Owner GP, LLC, its general partner
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary







--------------------------------------------------------------------------------

Exhibit 10.8




OPERATING LESSEE:


HIT PORTFOLIO I TRS, LLC
HIT PORTFOLIO I HIL TRS, LLC
HIT PORTFOLIO I MCK TRS, LLC
HIT PORTFOLIO I MISC TRS, LLC
HIT PORTFOLIO I DEKS TRS, LLC,
each a Delaware limited liability company
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary
HIT PORTFOLIO I NTC HIL TRS, LP, a Delaware limited partnership
By: HIT Portfolio I NTC TRS GP, LLC, its general partner
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary
HIT PORTFOLIO I NTC TRS, LP, a Delaware limited partnership
By: HIT Portfolio I NTC TRS GP, LLC, its general partner
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary
[SIGNATURE(S) CONTINUE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------


Exhibit 10.8


LENDER:


DEUTSCHE BANK AG, NEW YORK BRANCH
By: s/s David Goodman_____
Name: David Goodman
Title: Managing Director


By: s/s Lisa Paterson__________
Name: Lisa Paterson
Title: Managing Director
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation
By: s/s Harry Kramer________
Name: Harry Kramer
Title: Vice President
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America
By:s/s Anthony Shaskus_______
Name: Anthony Shaskus
Title: Vice President


[SIGNATURE(S) CONTINUE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------


Exhibit 10.8


Each of the undersigned hereby acknowledges and consents to the amendment of the
Original Loan Agreement and the Original Loan Documents pursuant to this
Amendment, and agrees that the liability of the undersigned under the Guaranty,
the Environmental Indemnity and each of the other Original Loan Documents (as
each of the Original Loan Documents are amended or otherwise modified on the
date hereof by this Amendment) to which it is a party (collectively, the
“Guarantor Documents”) shall not be affected as a result of this Amendment or
any other documents executed in connection therewith, and hereby ratifies the
Guarantor Documents in all respects and confirms that the Guarantor Documents
are and shall remain in full force and effect.




GUARANTOR:
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
By: Hospitality Investors Trust, Inc., a Maryland corporation, its general
partner
By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary
HOSPITALITY INVESTORS TRUST, INC., a Maryland corporation


By: s/s Paul C. Hughes_________
Name: Paul C. Hughes
Title: General Counsel and Secretary















--------------------------------------------------------------------------------


Exhibit 10.8


SCHEDULE I-A
BORROWER
1.
HIT Portfolio I Owner, LLC

2.
HIT Portfolio I GBGL Owner, LLC

3.
HIT Portfolio I MBGL 950 Owner, LLC

4.
HIT Portfolio I PXGL Owner, LLC

5.
HIT Portfolio I NFGL Owner, LLC

6.
HIT Portfolio I BHGL Owner, LLC

7.
HIT Portfolio I DLGL Owner, LP

8.
HIT Portfolio I NTC Owner, LP







Schedule I-A-1    



--------------------------------------------------------------------------------


Exhibit 10.8


SCHEDULE I-B
OPERATING LESSEE
1.
HIT Portfolio I TRS, LLC

2.
HIT Portfolio I HIL TRS, LLC

3.
HIT Portfolio I MCK TRS, LLC

4.
HIT Portfolio I MISC TRS, LLC

5.
HIT Portfolio I DEKS TRS, LLC

6.
HIT Portfolio I NTC TRS, LP

7.
HIT Portfolio I NTC HIL TRS, LP









Schedule I-B-1